Counsel for the State calls our attention in the motion for rehearing to the following statement made in paragraph two of the original opinion: 'This practice was continued up to September, 1939, at which time Mr. Wells, one of the officers of the corporation, discovered that a freight bill bearing date June, 1938, had apparently been changed by writing the figure '9' over the figure '8' and attached to the itemized statement made by appellant on June 14, 1939." Counsel for the State is correct in suggesting that the freight bill mentioned in the quoted statement taken from the original opinion was not the freight bill involved in the prosecution but was another freight bill which was submitted by the appellant to his superiors with an itemized statement prepared in August shortly before the appellant left on his vacation in September, and had no connection with the sum of $68.09 which it was alleged appellant had embezzled.
It is also insisted by counsel for the State that we made an erroneous statement in paragraph 3 of the original opinion when we mentioned the date of the commission of the offense as charged in the indictment. Our examination of the copy of the indictment embraced in the transcript discloses that it was alleged that the offense occurred on the 13th day of June, 1938, which was the date stated in our original opinion. Counsel for the State is in error in stating that the offense was charged to have occurred on the 13th day of June, 1939.
It is pointed out by counsel that we were in error in our statement in the fourth paragraph of our opinion which is as follows: "The date of this bill appeared to have been changed from 1938 to 1939 by writing the figure '9' over the figure '8' and which apparently was placed in the petty cash drawer and at the end of the week this bill was included by appellant in his itemized statement." We fail to find in the record any testimony showing that the bill referred to in the quoted statement had been altered in any way.
It also appears that in paragraph four of the original opinion we referred to the offense as having been committed on the 13th of June, 1939. The date of the commission of the offense, as heretofore stated, was the 13th of June, 1938.
Counsel for the State makes no contention that the inaccuracies *Page 158 
to which we have referred could have led to an erroneous conclusion in the original disposition of the appeal. However, he insists that we were in error in holding that the circumstances reflected by the record fail to exclude every other reasonable hypothesis save the guilt of the appellant. As pointed out in the original opinion, there were some three or four other employees of the corporation who had access to the petty cash drawer and who at times would pay freight bills out of such drawer and place said freight bills in the drawer as evidence of the payment. These employees were not called by the State to testify. Hence there is in the record no denial by them that they were guilty of the embezzlement of the corporation's money. Under the circumstances, we are unable to reach the conclusion that the evidence is sufficient.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.